DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 2/12/2021 have been considered.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Particularly, the abstract is more than 150 words.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible skirt (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11, last paragraph recites “a printed circuit board assembly comprising at least one printed circuit board…wherein a first of said photosensors senses light shining on a first lateral side of said carapace and a second of said photosensors senses light shining on a second lateral side of said carapace.”  
As seen in Applicant’s Fig. 4A, the disclosed embodiment has three printed circuit boards 82.  The specification as originally filed does not contemplate having only one circuit board and furthermore, as the photosensors are on separate lateral circuit boards specifically to provide the claimed sensing from first and second lateral sides of the carapace, at least two circuit boards are required.  Therefore, Applicant’s original disclosure does not provide support for the scope of having only one circuit board with photosensors arranged to sense on first and second lateral sides that is included in Applicant’s claim 11. 
Claims 12-17 are dependent on claim 1 and contain the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite that the carapace is transparent.  However, claim 1, from which claim 2 depends, recites that the “translucent elongate carapace.”  Transparent is not translucent and therefore the scope of the claim is unclear.   It is not clear if the Applicant meant to recite that the carapace is translucent in claim 2 OR if Applicant intended for the scope of claim 2 to be outside and therefore an independent claim from claim 1 in which the carapace is transparent.  For the purposes of examination, claim 2 will be examined as if the scope of the claim included the carapace being transparent without the previous recitation of it being translucent.
Clams 6 and 15 recite “one of said circuit boards positioned on either side of said battery.”  However, as the battery has many more than two sides, it is unclear what the term “either side” refers to.  Does it merely mean that two circuit boards are on two different sides?  Does it mean that the two circuit boards are on two opposing sides?  For the purposes of examination, the limitation will be interpreted to be that the circuit boards are on opposing sides of the battery.
Claims 8 and 17 recite “at least one switch on each side of said carapace.”  As seen in Applicant’s Figs. 1A and 1B there are switches 16, 18, 20, 22 on two opposing lateral sides of the carapace, but there do not appear to be switches on the other sides (front, back, top as defined by orientation to a person).  Therefore, it is unclear if Applicant is trying to claim that there are switches in all sides (which would be new matter) OR if Applicant intended to recite that the switches are on two sides OR if Applicant intended to recite that the switches are on two opposite sides.  For the purposes of Examination, the claim limitation will be interpreted as though it recited that the switches were on two opposite sides.
Claims 10 and 19 recites “said undersurface.”  There is no previously recited undersurface.  For the purposes of examination, Claim 11 will be examined as if “said undersurface” were instead - -an undersurface of said base- -.


Claim 11, last paragraph, recites “a printed circuit board assembly comprising at least one printed circuit board arranged within said hollow space between said carapace and said battery such that an inner surface of said at least one printed circuit board faces said power source and an outer surface of said at least one printed circuit board faces said carapace, said at least one printed circuit board further comprising at least one LED activated or deactivated in response to light sensed by at least one of a plurality of photosensors arranged on said outer surface, wherein a first of said photosensors senses light shining on a first lateral side of said carapace and a second of said photosensors senses light shining on a second lateral side of said carapace..”
	In the phrase “said at least one printed circuit board further comprising at least one LED activated or deactivated in response to light sensed by at least one of a plurality of photosensors arranged on said outer surface,” it is unclear whether it is the at least one LED OR the plurality of photosensors that are arranged on said outer surface.
	As seen in Applicant’s Fig. 4A, there are three circuit boards 82, each with respective inner surfaces facing battery 58 and outer surfaces facing outward.  The LEDs 92 are placed on each of the outer surfaces and the photosensors 93 on the lateral outer surfaces.  However, insofar as the photosensors were to be the ones recited on the outer surface, Applicant’s Specification does not describe both photosensors 93 being on a singular outer surface.  Therefore, it is not clear if the claim is trying to recite both photosensors on the same circuit board (which would be new matter) OR if the if the outer and inner surfaces should be the entire surfaces of the printed circuit board assembly that face in the recited directions OR if the printed circuit board assembly should be recited to have the inner and outer surface, similarly to claim 1 OR if the claim wording should be reworked to accurately reflect the disclosed invention.  For the purposes of examination, the last paragraph of claim 11 will be examined as though it recited:
“a printed circuit board assembly comprising at least one printed circuit board arranged within said hollow space between said carapace and said battery such that an inner surface of the printed circuit board assembly faces said power source and an outer surface the printed circuit board assembly faces said carapace, said at least one printed circuit board further comprising at least one LED on the outer surface activated or deactivated in response to light sensed by at least one of a plurality of photosensors arranged on said outer surface, wherein a first of said photosensors senses light shining on a first lateral side of said carapace and a second of said photosensors senses light shining on a second lateral side of said carapace.”
Claims 12-17 are dependent on claim 11 and contain the same deficiencies.

Claims 18 and 19 are dependent on claim 1, but appear to be duplicates of claims 9 and 10.  It is not clear if Applicant intended to include a different limitation OR if claims 18 and 19 should be dependent on claim 11.  For the purposes of examination, claims 18 and 19 will be examined as though they were dependent on claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 3, 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Leegate et al. (US PGPub 2015/0062886 A1) or, in the alternative, under 35 U.S.C. 103 in further view of Lin (US PGPub 2016/0271458 A1) and Davis (USPN 9,781,964 B1).
As to claim 1, Leegate et al. discloses (Fig. 4) A light-emitting beacon for attachment to a helmet comprising a convex outer surface, the beacon comprising: a beacon body comprising a translucent (Paragraph 32) elongate carapace 12 and a base (46 and part of 28 not including 40) wherein said carapace 12 is generally dome like (Paragraph 32), wherein said carapace 12 and base 28, 46 together define a hollow space therebetween (where battery 44 and circuit 52, 54, 56 are positioned) and further wherein an outer surface of said base is concave and configured to receive the convex outer surface of the helmet (Paragraph 33, arcuate to conform to the configuration of the headgear); a power source 44 comprising a battery 44 positioned within said hollow space adjacent said base 28, 46; and a printed circuit board assembly (52, 54, 56 and elements thereon) arranged within said hollow space between said carapace 12 and said battery 44 such that a first surface (inward side of 54) of said circuit board assembly faces said power source 44 and a second surface (upper surface of 52) of said circuit board assembly 52, 54, 56 faces said carapace 12, said circuit board assembly 52, 54, 56 further comprising a plurality of LEDs 58a-c arranged on said second surface wherein a first of said LEDs emits a first light such that said first light is visible from a first lateral side of said carapace and a second of said LEDs emits a second light such that said second light is visible from a second lateral side of said carapace. (Fig. 4) 

    PNG
    media_image1.png
    748
    443
    media_image1.png
    Greyscale
Leegate et al.
Leegate et al. teaches a first surface (inward side of 54) that faces toward battery 44. 
Alternatively, Lin teaches (Fig. 5A) arranging using a flexible circuit board 64 to allow conforming onto and around the battery containing housing 61.

    PNG
    media_image2.png
    695
    473
    media_image2.png
    Greyscale
Lin
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Leegate et al. to make the circuit board 52 a flexible circuit board to form on top of the battery (i.e. between 40 and 12 of Leegate et al.) and conform to the battery housing 40 on either side thereof, as taught by Lin, in order to allow the circuit board to conform to save space.
As to the LEDs being visible from first and second lateral sides, one having ordinary skill in the art would understand, based on the disclosure of Leegate et al. that  the placement of LEDs 58a-c and the light transmission of the lens 12, that the LEDs would be visible from first and second lateral sides.  Furthermore, in the modification in view of Lin, the LEDs would be visible from lateral sides based on their disposition on the curvature around the battery.
Alternatively, Davis teaches (Fig. 6) forming light sources such that lights shine to specific portions of the lateral sides in order to selectively light to specific directions (Col. 5, lines 4-15).

    PNG
    media_image3.png
    344
    233
    media_image3.png
    Greyscale
Davis
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the LEDs visible from specific lateral sides in order to selectively light to specific directions, as taught by Davis.
As to claim 3, Leegate et al. discloses that the circuit board assembly further comprises a plurality of photosensors 92 wherein at least one of said photosensors 92 is visible from either side of said carapace 12 (Paragraph 45).
As to claim 6, Leegate et al. discloses that the printed circuit board 52, 54, 56 assembly comprises a plurality of circuit boards 52, 54, 56, one of said circuit boards 52, 54, 56 positioned on either side of said battery 44.
As to claim 7, Leegate et al. in view of Lin and Davis teaches that said printed circuit board assembly comprises a flexible printed circuit board (Lin #64, Paragraph 44).
As to claim 8, Leegate et al. discloses (Fig. 4) a plurality of switches 60, 66 for activating the beacon, at least one switch 60, 66 on two opposing sides of said carapace 12, said carapace 12 dimensioned and said switches positioned such that said switches may be actuated simultaneously with one hand (Fig. 6 shows approximate size in relation to helmet and therefore makes clear that a hand could reach and activate both switch simultaneously). 
As to claim 10, Leegate et al. discloses (Fig. 5, Paragraph 58) a skirt 130 surrounding said base 28 and extending beyond said undersurface 32.


Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leegate et al., or alternatively in further view of Lin and Davis as applied to claim 1 above, and further in view of Ford (US PGPub 2012/0105224 A1).
As to claim 2, Leegate et al. discloses that the carapace 12 is transparent (Paragraph 32, clear), but Leegate et al., or alternatively in further view of Lin and Davis is silent as to the base being opaque.
	Ford teaches (Fig. 2B) making the base housing 12 opaque (Paragraph 15).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Leegate et al., or alternatively in further view of Lin and Davis to make the base opaque, as taught by Ford, since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 4, Leegate et al., or alternatively in further view of Lin and Davis is silent as to the carapace being manufactured from a polycarbonate.
	Ford teaches (Fig. 2B) the carapace 14 being manufactured from a polycarbonate (Paragraph 15).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the carapace from polycarbonate, since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leegate et al., or alternatively in further view of Lin and Davis as applied to claim 1 above, and further in view of Twardawski (US PGPub 2004/0130888 A1).
 	As to claim 5, Leegate et al., or alternatively in further view of Lin and Davis is silent as to the base being manufactured from a thermoplastic elastomer (TPE).
	Twardawski teaches (fig. 3) the base 26 being manufactured from a thermoplastic elastomer (TPE) (Paragraph 53).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the base from TPE since the selection from among well-known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leegate et al., or alternatively in further view of Lin and Davis as applied to claim 1 above, and further in view of Secord et al. (US PGPub 2014/0062660 A1), or alternatively in further view of Alzhrany (US PGPub 2016/0355048 A1).
As to claim 9, Leegate et al. teaches  (Fig. 4) a battery compartment 40 arranged generally along a long axis of said carapace 12 sized for receiving a cylindrical battery 44 of a standard dimension and further wherein said printed circuit board assembly 52, 54, 56  is positioned between said battery compartment 40 and said carapace 12, but Leegate et al., or alternatively in further view of Lin and Davis is silent as to Applicant’s threaded cap.
Secord et al. teaches (Fig. 13) a battery cap 20 for closing a battery compartment (holding battery 18) through a recessed circular battery compartment opening, said opening positioned towards a rear of said carapace 12 and comprising a female thread on an outer surface thereof; a threaded cap 20 covering said battery compartment opening, wherein said cap comprises a male thread complementary to said female thread, said cap 20 dimensioned to fit into said opening such that when said cap is secured onto said opening by engaging said male thread and said female thread, said cap 20 is positioned substantially at or below an outer surface of said carapace 12 in order to allow access to the battery by screwing action (Paragraph 41).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention, as taught by Secord et al., in order to easily secure and replace the battery by screwing action.
It is noted that the embodiment of Secord et al. has a cap 20 with male threads.
However, the Examiner takes official notice that it is well-known in the art to use the opposite threading, i.e. female instead of male for one piece and male instead of female for the connecting piece and therefore, it would be obvious to one having ordinary skill in the art to use the opposite threading since the selection form among known suitable threaded connections for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Alzhrany teaches discloses wherein one connector is male threaded and the other is female or the opposite (Paragraph 36), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the cap of as Leegate et al. in view of Secord et al., or alternatively in further view of Lin and Davis instead of as female with male threads for the battery opening instead of male threads for the cap, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.

Claim(s) 11, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Leegate et al. or, in the alternative, under 35 U.S.C. 103 as obvious in further view of Lin.
As to claim 11, Leegate et al. discloses (Fig. 4) a light-activated beacon comprising: a beacon body comprising a translucent (Paragraph 32) elongate carapace 12 and a base (46 and part of 28 not including 40) wherein said 14 carapace 12 is generally dome like (Paragraph 32), wherein said carapace 12 and base 28, 46 together define a hollow space therebetween (where battery 44 and circuit 52, 54, 56 are positioned); a power source 44 comprising a battery 44 positioned within said hollow space adjacent said base 28, 46; and a printed circuit board assembly (52, 54, 56 and elements thereon) comprising at least one printed circuit board 52, 54, 56 arranged within said hollow space between said carapace 12 and said battery 44 such that an inner surface (inward side of 54) of the printed circuit board assembly faces said power source 44 and an outer surface (top of 52) the printed circuit board assembly 52, 54, 56 faces said carapace 12, said at least one printed circuit board 52, 54, 56 further comprising at least one LED 58c on the outer surface activated or deactivated in response to light sensed by at least one of a plurality of photosensors 90, 92 arranged on said outer surface (Paragraph 45 and 46), wherein a first of said photosensors 90, 92 senses light shining on a first lateral side of said carapace and a second of said photosensors senses light shining on a second lateral side of said carapace. (Paragraph 45, Fig. 4)
Leegate et al. teaches a first surface (inward side of 54) that faces toward battery 44. 
Alternatively, Lin teaches (Fig. 5A) arranging using a flexible circuit board 64 to allow conforming onto and around the battery containing housing 61.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Leegate et al. to make the circuit board 52 a flexible circuit board to form on top of the battery (i.e. between 40 and 12 of Leegate et al.) and conform to the battery housing 40 on either side thereof, as taught by Lin, in order to allow the circuit board to conform to save space.
As to claim 15, Leegate et al. discloses (Fig. 4) that the printed circuit board 52, 54, 56 assembly comprises a plurality of circuit boards 52, 54, 56, one of said circuit boards 52, 54, 56 positioned on either side of said battery 44.
As to claim 16, Leegate et al. in view of Lin and Davis teaches that said printed circuit board assembly comprises a flexible printed circuit board (Lin #64, Paragraph 44).
As to claim 17, Leegate et al. discloses (Fig. 4) a plurality of switches 60, 66 for activating the beacon, at least one switch 60, 66 on two opposing sides of said carapace 12, said carapace 12 dimensioned and said switches positioned such that said switches may be actuated simultaneously with one hand (Fig. 6 shows approximate size in relation to helmet and therefore makes clear that a hand could reach and activate both switch simultaneously). 
As to claim 19, Leegate et al. discloses (Fig. 5, Paragraph 58) a skirt 130 surrounding said base 28 and extending beyond said undersurface 32.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leegate et al., or alternatively in further view of Lin as applied to claim 11 above, and further in view of Ford.
As to claim 12, Leegate et al. discloses that the carapace 12 is transparent (Paragraph 32, clear), but Leegate et al., or alternatively in further view of Lin is silent as to the base being opaque.
	Ford teaches (Fig. 2B) making the base housing 12 opaque (Paragraph 15).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Leegate et al., or alternatively in further view of Lin to make the base opaque, as taught by Ford, since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 13, Leegate et al., or alternatively in further view of Lin is silent as to the carapace being manufactured from a polycarbonate.
	Ford teaches (Fig. 2B) the carapace 14 being manufactured from a polycarbonate (Paragraph 15).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the carapace from polycarbonate, since the selection from among known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leegate et al., or alternatively in further view of Lin as applied to claim 11 above, and further in view of Twardawski.
 	As to claim 14, Leegate et al., or alternatively in further view of Lin is silent as to the base being manufactured from a thermoplastic elastomer (TPE).
	Twardawski teaches (fig. 3) the base 26 being manufactured from a thermoplastic elastomer (TPE) (Paragraph 53).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the base from TPE since the selection from among well-known materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leegate et al., or alternatively in further view of Lin as applied to claim 11 above, and further in view of Secord et al., or alternatively in further view of Alzhrany.
As to claim 18, Leegate et al. teaches  (Fig. 4) a battery compartment 40 arranged generally along a long axis of said carapace 12 sized for receiving a cylindrical battery 44 of a standard dimension and further wherein said printed circuit board assembly 52, 54, 56  is positioned between said battery compartment 40 and said carapace 12, but Leegate et al., or alternatively in further view of Lin is silent as to Applicant’s threaded cap.
Secord et al. teaches (Fig. 13) a battery cap 20 for closing a battery compartment (holding battery 18) through a recessed circular battery compartment opening, said opening positioned towards a rear of said carapace 12 and comprising a female thread on an outer surface thereof; a threaded cap 20 covering said battery compartment opening, wherein said cap comprises a male thread complementary to said female thread, said cap 20 dimensioned to fit into said opening such that when said cap is secured onto said opening by engaging said male thread and said female thread, said cap 20 is positioned substantially at or below an outer surface of said carapace 12 in order to allow access to the battery by screwing action (Paragraph 41).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention, as taught by Secord et al., in order to easily secure and replace the battery by screwing action.
It is noted that the embodiment of Secord et al. has a cap 20 with male threads.
However, the Examiner takes official notice that it is well-known in the art to use the opposite threading, i.e. female instead of male for one piece and male instead of female for the connecting piece and therefore, it would be obvious to one having ordinary skill in the art to use the opposite threading since the selection form among known suitable threaded connections for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Alzhrany teaches discloses wherein one connector is male threaded and the other is female or the opposite (Paragraph 36), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the cap of as Leegate et al. in view of Secord et al., or alternatively in further view of Lin instead of as female with male threads for the battery opening instead of male threads for the cap, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875